This Non-Final Rejection replaces previous Non-Final Rejection dated 27 May 2022.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 are pending.

Priority
This application is a 371 of PCT/JP2019/001285, filed on 17 January 2019.  

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 22 April 2021, 03 March 2022 and 16 March 2022 have been considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities:
“a remote control terminal” in lines 15-16, 17-18, and 25 should read “the remote control terminal.
“the information” in line 33 should read “the information indicating the time required”
“air condition setting” in line 41 should read “the air condition setting”
“the time” in line 43 should read “the estimated time”
Appropriate corrections are required.

Claim 2 is objected to because of the following informalities:
“a remote control terminal” in lines 15-16, 17-18, and 25 should read “the remote control terminal.
“the temperature” in line 32 should read “a temperature”
 “air condition setting” in lines 36, and 38 should read “the air condition setting”
“the time” in lines 37, and 39 should read “time”
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2017/0285596 A1), hereinafter ‘Hunt’, in view of NAKASHIMA et al. (US 2019/0086114 A1), hereinafter ‘Nakashima’, further in view of FURUTA et al. (US 2015/0338116 A1), hereinafter ‘Furuta’. Furuta is a reference cited in the information disclosure statements (IDS) submitted on 22 April 2021.
Regarding claim 1, Hunt teaches:
An air conditioning control system comprising: (Hunt: [0046] “The system 100 also includes at least one smart appliance 115 capable of being remotely monitored and/or controlled and an appliance manager 140 for remotely monitoring and controlling each smart appliance 115. As used herein, a “smart appliance” refers to an appliance or electronic device having network connectivity such that the appliance or electronic device can be monitored and/or controlled remotely. In one embodiment, a smart appliance 115 is also controllable by user device 115 belonging to a registered user. Examples of smart appliances include, but are not limited to, a refrigerator, a water heater, a HVAC, a lighting controller controlling one or more lights in a building, a hot water recirculator, an electric blanket, and the like.”) [The system 100 for monitoring and controlling of the HVAC reads on “An air conditioning control system”.]
an air conditioner; (Hunt: [0046] “Examples of smart appliances include, but are not limited to, a refrigerator, a water heater, a HVAC, a lighting controller controlling one or more lights in a building, a hot water recirculator, an electric blanket, and the like.”) [The HVAC reads on “an air conditioner”.]
a plurality of remote control terminals each including a function of remotely controlling the air conditioner; and (Hunt: [0045] “Accordingly, the user devices 105 may be a portable and/or wearable electronic device. Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like.”; [0058] “The appliance control module 165, in one embodiment, monitors user position data (generated by a user device 105) to identify user movement 110 for at least one registered user. The appliance control module 165 additionally identifies a travel scenario based on the user position data. In one embodiment, the appliance manager 140 compare the user movement 110 to one or more pre-stored travel scenarios in order to identify a travel scenario. The appliance control module 165 further controls a setting of a smart appliance 115 based on an identity of a registered user corresponding to the travel scenario.”; [0048] “The system 100 may optionally include a location server 125 and/or a registry 130. The location server 125 may receive user position data from each user device 105 belonging to a registered user and forward the user position data to the appliance manager 140. In one embodiment, the location server 125 is a location information server (LIS) managed by a mobile communication network operator. The registry 130 may maintain lists of registered users and smart appliances 115 (or optionally smart locations 120) associated with each registered user. In one embodiment, the registry 130 may associate the smart appliances 115 with the smart locations 120. The registry provides the lists and associations to the appliance manager 140.”) [Any remote devices, the user devices 105, the location server 105, the registry 130, or the appliance manager 140, as illustrated in figure 1, reads on “a plurality of remote control terminals”, and the user device 105 providing information to the appliance control module to control the setting of the HVAC reads on “a function of remotely controlling the air conditioner”.]
a server to control the air conditioner, (Hunt: [0048] “The system 100 may optionally include a location server 125 and/or a registry 130. The location server 125 may receive user position data from each user device 105 belonging to a registered user and forward the user position data to the appliance manager 140. In one embodiment, the location server 125 is a location information server (LIS) managed by a mobile communication network operator. The registry 130 may maintain lists of registered users and smart appliances 115 (or optionally smart locations 120) associated with each registered user. In one embodiment, the registry 130 may associate the smart appliances 115 with the smart locations 120. The registry provides the lists and associations to the appliance manager 140.”; [0050] The appliance manager 140 may be any digital device capable of executing computing processes using a microprocessor, microcontroller, or other processing device, including, but not limited to, a general-purpose computing device, a special-purpose (dedicated) computing device, and the like. Examples of an appliance manager 140 include, but are not limited to, a server, a mainframe computer, a personal computer, a mobile phone, a smart phone, a tablet computer, a laptop computer, a handheld computer, a wearable computer, a gaming console, and the like. As depicted, the appliance manager 140 includes a processor 145, an input device 150, an output device 155, a memory 160, an appliance control module 165, and a network interface 170.”) [The server used as the appliance manager 140, the location server 125, or the registry 130 reads on “a server”.]
the plurality of remote control terminals each includes a position detecting circuitry, a travel speed acquiring circuitry, a terminal memory to store information indicating a position of a building where the air conditioner is installed, a terminal controlling circuitry, and a terminal communicating circuitry, the position detecting circuitry detects a current position of a remote control terminal including the position detecting circuitry, the travel speed acquiring circuitry measures a speed of travel of a remote control terminal including the travel speed acquiring circuitry, (Hunt: [0012] “In some embodiments, each travel scenario includes a location registered with a registered user of the at least one registered user. In such embodiments, the appliance is associated with the registered location. In certain embodiments, the appliance controls a plurality of zones. In such embodiments, controlling an appliance setting based on an identity of a registered user includes controlling the appliance setting for a zone associated with the registered user.”; [0045] “The user devices 105 generate user position data for the at least one registered user, the user position data indicating user movement 110.”; [0048] “In one embodiment, the location server 125 is a location information server (LIS) managed by a mobile communication network operator. The registry 130 may maintain lists of registered users and smart appliances 115 (or optionally smart locations 120) associated with each registered user.”; [0066] “For example, the user position module 205 may access a list of registered users associated with one or more smart appliances 115 that is stored in the registry 130. In one embodiment, each registered user on the list of registered users grants the user position module 205 permission to track his or her position data.”; [0067] “In other embodiments, a user device 105 (e.g., mobile communication device, wearable computer, or other electronic device belonging to a registered user) transmits position data, or position updates, to the user position module 205 at regular intervals. In further embodiments, a registered user may transmit its user position data to an intermediary, such as an application server, a location server 125, or the like, wherein the intermediary forwards the user position data to the user position module 205.”; [0068] “In one embodiment, the user position module 205 determines user movement 110 for each registered user based on the monitored user position data. The user movement 110 may include a travel vector and/or a travel path. A travel vector may include a speed at which the registered users traveling as well as a direction/orientation of travel.”) [The process by the user device 105 generating the user position data reads on “a position detecting circuitry”. The process by the user device 105 generating the user movement 110, including the traveling speed, reads on “a travel speed acquiring circuitry”. The location server 125 and the registry 130 read on “a terminal memory to store information …”, and the location information and the smart appliance information associating the smart appliance with the registered location read on “a position of a building where the air conditioner is installed”. The computing process of the user devices 125 reads on “terminal controlling circuitry”, and the mobile communication process of the user devices 105 reads on “a terminal communicating circuitry”. Determining the travel vector based on the monitored user position data reads on “measures a speed of travel …”.]
the terminal communicating circuitry transmits, to the server, information indicating the time required that is calculated by the terminal controlling circuitry of a remote control terminal including the terminal communicating circuitry, (Hunt: [0049] “The appliance manager 140, in one embodiment, controls a setting of a smart appliance 115 in response to user movement 110 of a registered user matching a predefined travel scenario. As used herein, a “registered user” refers to a user of a smart appliance 115 registered with the appliance manager 140. In one embodiment, a user registers directly with the appliance manager 140. In other embodiments, the user may register with the appliance manager 140 indirectly, such as via a web browser, an application server, and the like.”; [0126] “Here, the appliance control module 165 may set the refrigerator 355 to operate in a “normal” mode in response to detecting the first travel scenario 360. In a further embodiment, the appliance control module 165 may just the operating mode of the refrigerator 355 and sufficient time so that refrigerator 355 is operating in normal temperatures when the users 315-320 arrive at the vacation home 310.”) [The sufficient time for the arrival is provided by the first travel scenario 360, which reads on “the time required”.]
the server includes a server memory to store a database that associates the air conditioner with the user of each of the plurality of remote control terminals, (Hunt: [0066] “In some embodiments, the user position module 205 accesses a list of registered users (e.g., stored in memory 160) and receives (or retrieves) user position data for each registered user on the list. For example, the user position module 205 may access a list of registered users associated with one or more smart appliances 115 that is stored in the registry 130. In one embodiment, each registered user on the list of registered users grants the user position module 205 permission to track his or her position data.”; [0067] “In certain embodiments, the user position module 205 retrieves the user position data by querying a network entity, such as the location server 125, for user position data for each registered user on the list. In other embodiments, a user device 105 (e.g., mobile communication device, wearable computer, or other electronic device belonging to a registered user) transmits position data, or position updates, to the user position module 205 at regular intervals.”; [0080] “In some embodiments, the appliance setting module 215 identifies one or more locations corresponding to the travel scenario, wherein each of the one or more locations includes at least one smart appliance. In one embodiment, the appliance setting module 215 receives, from the scenario module 210, the location(s) corresponding to the travel location. In another embodiment, the appliance setting module 215 looks up the corresponding location(s) using a table, database, or other data structure stored in the memory 160.”) [The table, database or other data structure reads on “a database”, and determining the smart appliance at the location that the user is travelling to reads on “associates …”.]
a server communicating circuitry to receive the information indicating the time required for the user of each of the plurality of remote control terminals from each of the plurality of remote control terminals, a server controlling circuitry to control the server communicating circuitry, and (Hunt: [0058] “The appliance control module 165, in one embodiment, monitors user position data (generated by a user device 105) to identify user movement 110 for at least one registered user.”; [0060], figure 1 “The network interface 170, in one embodiment, is configured to communicate with one or more external modules, computers, data repositories, or other nodes on the network 135. The network interface 170 may be wired and/or wireless. Similarly, the network 135 may be a wired network, a wireless network, and/or may include both wireless and wired portions. The network interface 170 may comprise communication hardware and/or communication software for communicating with nodes on the network 135. In some embodiments, one or more instructions may be transmitted from the appliance manager 140 to a smart appliance 115 via the network interface 170. In other embodiments, the appliance manager 140 may receive data from a smart appliance via the network interface 170.”; [0126] “Here, the appliance control module 165 may set the refrigerator 355 to operate in a “normal” mode in response to detecting the first travel scenario 360. In a further embodiment, the appliance control module 165 may just the operating mode of the refrigerator 355 and sufficient time so that refrigerator 355 is operating in normal temperatures when the users 315-320 arrive at the vacation home 310.”) [The Network Interface 170 of the Appliance Manager 140, as illustrated in figure 1, reads on “a server communicating circuitry”. The Processor 145 running the functions of the Appliance Manager 140 reads on “a server controlling circuitry”.]
a calculating circuitry to calculate, on the basis of the information received by the server communicating circuitry … , (Hunt: [0062]-[0087], figure 2 “As depicted, the appliance control module 165 may also include one or more of: a learning module 220, a registration module 225, a calendar module 230, a priority module 235, and a zone module 240. The modules 205-240 may be communicatively coupled to one another. The appliance control module 165 may comprise hardware circuits, program code operating on a processing device, or a combination of hardware circuitry and program code. …”; [0063] “The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data.”) [The Appliance Control Module 165 performing the process as described in paragraphs [0063]-[0087] read on “a calculating circuitry to calculate …”.]
the server communicating circuitry transmits a command for changing air conditioning setting to the air conditioner in stages from a time when the calculating circuitry calculates the estimated time to the estimated time calculated by the calculating circuitry. (Hunt: [0093] “In other words, a reservation instruction to be transmitted by the control device 203 is a command for setting the room temperature at the user's home to the user's preferred room temperature at the user's expected arrival time.”; [0121] “In this case, the navigation control unit 107 of the navigation device 100 of the new user receives the user ID of the new user and the set state via the communication unit 106. Then, the navigation control unit 107 controls the display unit 101 to display a setting notification screen 1102 illustrated in FIG. 10, using the set state. FIG. 10 is a diagram illustrating the setting notification screen 1102 for use in notifying the user of the set state of the air conditioner 201. The setting notification screen 1102 includes a setting contents display column 1103 for use in notifying the user of the setting contents. The setting contents display column 1103 displays, for instance, a message “ACTIVATION OF AIR CONDITIONER HAS BEEN SET”. Further, the setting contents display column 1103 includes a current state display column 11031 for displaying the current time and the current room temperature, an activation time state display column 11032 for displaying the expected activation time of the air conditioner 201 and the expected room temperature at the expected activation time, and an arrival time state display column 11033 for displaying the expected arrival time and the expected room temperature at the expected arrival time.”) [The set states, as illustrated in figure 10, read on “stages”.]

Hunt does not explicitly teach: wherein the air conditioner includes an outdoor unit including a temperature sensor to detect temperature of outside air, the terminal controlling circuitry calculates a time required for a user of a remote control terminal including the terminal controlling circuitry to arrive at the building from outside the building on the basis of information obtained from the position detecting circuitry, the travel speed acquiring circuitry, and the terminal memory of the remote control terminal including the terminal controlling circuitry, an estimated time at which a user who arrives at the building first arrives at the building among the plurality of users indicated by information included in the database, and the server controlling circuitry causes the server communicating circuitry to transmit the command for changing air conditioning setting to the air conditioner such that a difference between the temperature of the outside air and a target indoor temperature falls within a predetermined range just before the time at which the user who arrives at the building first arrives at the building.
Nakashima teaches:
wherein the air conditioner includes an outdoor unit including a temperature sensor to detect temperature of outside air, (Nakashima: [0038] “Equipment management system 1 may be further equipped with indoor temperature sensor 4 that measures indoor temperature (i.e., temperature inside indoor space 6). Besides, equipment management system 1 may be equipped with outdoor temperature sensor 5 that measures outdoor temperature (i.e., temperature in outdoor space 7). Outdoor temperature refers to ambient temperature.”; [0046] “Condition acquiring unit 31 acquires an indoor temperature in indoor space 6 and an outdoor temperature in outdoor space 7 in the following manner for example.”) [The outdoor temperature sensor 5 reads on “an outdoor unit including a temperature sensor to detect temperature of outside air”.]
the terminal controlling circuitry calculates a time required for a user of a remote control terminal including the terminal controlling circuitry to arrive at the building from outside the building on the basis of information obtained from the position detecting circuitry, the travel speed acquiring circuitry, and the terminal memory of the remote control terminal including the terminal controlling circuitry, (Nakashima: [0071] Next, a description is made of an example of determining time of starting operation by control terminal 3 using positional information of mobile communication device 9 using FIG. 8. FIG. 8 is a flowchart illustrating an example of operation of the operating condition determination unit according to the embodiment. Control terminal 3 calculates a moving speed of mobile communication device 9 to predict arrival time of a user. Hereinafter, details are described.”) [The predicted arrival time reads on “a time required for a user … to arrive at the building …”.]
the server controlling circuitry causes the server communicating circuitry to transmit the command for changing air conditioning setting to the air conditioner such that a difference between the temperature of the outside air and a target indoor temperature falls within a predetermined range just before the time at which the user who arrives at the building first arrives at the building. (Nakashima: [0065] “Besides, condition acquiring unit 31 may be configured to be able to change the given distance set in advance based on the difference between a target indoor temperature and a temperature in outdoor space 7 acquired. For a large difference (e.g., 5° C. or higher), the given distance set in advance is increased. For a small difference (e.g., lower than 5° C.), the given distance set in advance is decreased. To sum up, the given distance set in advance is dynamically increased or decreased in response to the difference between a target indoor temperature and a temperature in outdoor space 7. Herewith, for a large difference in temperature for example, time of a user returning to indoor space 6 can be known at an early stage by extending the given distance, which provides adequate time for conditioning the environment in the indoor space. This allows time for combining different types of indoor environment control devices 2, thereby conditioning the air environment in indoor space 6 while suppressing energy loss.”; [0070] “Such a configuration eliminates the need for setting home-return time with a timer for example in advance, and indoor environment control device 2 can be activated if the user is supposed to soon return home.”; Claim 7 “The equipment management system of claim 6, wherein the condition acquiring unit increases the given distance when a difference between the target indoor temperature and the outdoor space temperature is greater than a threshold.”; Claim 8 “The equipment management system of claim 6, wherein the condition acquiring unit decreases the given distance when a difference between the target indoor temperature and the outdoor space temperature is less than a threshold.”) [The activating of the environment control device based on the given distance set in response to the difference between the target indoor temperature and the temperature in outdoor space reads on “the command … such that a difference between the temperature of the outside air and a target indoor temperature falls within a predetermined range …”. The threshold reads on “a predetermined range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hunt and Nakashima before them, to modify temperature settings based on the travel scenario or user movement information to incorporate temperature settings based on predicted arrival time of the user.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve more accurately activating environment control device for the user when the user arrives (Nakashima: [0070] “Such a configuration eliminates the need for setting home-return time with a timer for example in advance, and indoor environment control device 2 can be activated if the user is supposed to soon return home.”).

Hunt and Nakashima do not explicitly teach: an estimated time at which a user who arrives at the building first arrives at the building among the plurality of users indicated by information included in the database.
Furuta teaches:
an estimated time at which a user who arrives at the building first arrives at the building among the plurality of users indicated by information included in the database. (Furuta: [0042]-[0044] “the navigation device estimates a time when the user utilizing the navigation device comes home, and transmits the estimated expected arrival time to the control device in association with a user identifier of the user; the control device, in response to receiving the expected arrival times from a plurality of the navigation devices, transmits, to the air conditioning device, a reservation instruction for setting a room temperature at the home to a predetermined target temperature by an expected arrival time of an earliest user who is supposed to come home earliest among the users; and the air conditioning device is turned on in accordance with the transmitted reservation instruction.”; [0080] “In the example illustrated in FIG. 1, the navigation devices 100 and the home network 200 are connected via the public network 300. The embodiment is not limited to the aforementioned configuration. For instance, a server may be disposed in the public network 300, the navigation devices 100 may be connected to the server, and the server may be connected to the home network 200. Further alternatively, the home network 200 may be connected to the server, and the server may be connected to the navigation devices 100.”; [0088] “It is not necessarily required to store the map data in the data storage unit 103. For instance, it is possible to store the map data in a server disposed at a remote place, and to receive the map data by the navigation device 100 via the public network 300.”) [The user who is supposed to come home earliest among the users reads on “a user who arrives at the building first”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hunt, Nakashima and Furuta before them, to modify temperature settings based on the travel scenario or user movement information of multiple users to incorporate setting temperature based on the expected arrival time of a user who is expected to arrive home earliest.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve more accurately activating environment control device when there are multiple users (Furuta: [0007] “None of the aforementioned techniques, however, is based on the premise that two or more users control an air conditioner installed at home from a place away from home. Thus, there is further room for improvement.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt, in view of Nakashima’, further in view of CHAN (US 2015/0323943 A1), hereinafter ‘Chan’.
Regarding claim 2, Hunt teaches:
An air conditioning control system comprising: (Hunt: [0046] “The system 100 also includes at least one smart appliance 115 capable of being remotely monitored and/or controlled and an appliance manager 140 for remotely monitoring and controlling each smart appliance 115. As used herein, a “smart appliance” refers to an appliance or electronic device having network connectivity such that the appliance or electronic device can be monitored and/or controlled remotely. In one embodiment, a smart appliance 115 is also controllable by user device 115 belonging to a registered user. Examples of smart appliances include, but are not limited to, a refrigerator, a water heater, a HVAC, a lighting controller controlling one or more lights in a building, a hot water recirculator, an electric blanket, and the like.”) [The system 100 for monitoring and controlling of the HVAC reads on “An air conditioning control system”.]
an air conditioner; (Hunt: [0046] “Examples of smart appliances include, but are not limited to, a refrigerator, a water heater, a HVAC, a lighting controller controlling one or more lights in a building, a hot water recirculator, an electric blanket, and the like.”) [The HVAC reads on “an air conditioner”.]
a plurality of remote control terminals each including a function of remotely controlling the air conditioner; and (Hunt: [0045] “Accordingly, the user devices 105 may be a portable and/or wearable electronic device. Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like.”; [0058] “The appliance control module 165, in one embodiment, monitors user position data (generated by a user device 105) to identify user movement 110 for at least one registered user. The appliance control module 165 additionally identifies a travel scenario based on the user position data. In one embodiment, the appliance manager 140 compare the user movement 110 to one or more pre-stored travel scenarios in order to identify a travel scenario. The appliance control module 165 further controls a setting of a smart appliance 115 based on an identity of a registered user corresponding to the travel scenario.”; [0048] “The system 100 may optionally include a location server 125 and/or a registry 130. The location server 125 may receive user position data from each user device 105 belonging to a registered user and forward the user position data to the appliance manager 140. In one embodiment, the location server 125 is a location information server (LIS) managed by a mobile communication network operator. The registry 130 may maintain lists of registered users and smart appliances 115 (or optionally smart locations 120) associated with each registered user. In one embodiment, the registry 130 may associate the smart appliances 115 with the smart locations 120. The registry provides the lists and associations to the appliance manager 140.”) [Any remote devices, the user devices 105, the location server 105, the registry 130, or the appliance manager 140, as illustrated in figure 1, reads on “a plurality of remote control terminals”, and the user device 105 providing information to the appliance control module to control the setting of the HVAC reads on “a function of remotely controlling the air conditioner”.]
a server to control the air conditioner, (Hunt: [0048] “The system 100 may optionally include a location server 125 and/or a registry 130. The location server 125 may receive user position data from each user device 105 belonging to a registered user and forward the user position data to the appliance manager 140. In one embodiment, the location server 125 is a location information server (LIS) managed by a mobile communication network operator. The registry 130 may maintain lists of registered users and smart appliances 115 (or optionally smart locations 120) associated with each registered user. In one embodiment, the registry 130 may associate the smart appliances 115 with the smart locations 120. The registry provides the lists and associations to the appliance manager 140.”; [0050] The appliance manager 140 may be any digital device capable of executing computing processes using a microprocessor, microcontroller, or other processing device, including, but not limited to, a general-purpose computing device, a special-purpose (dedicated) computing device, and the like. Examples of an appliance manager 140 include, but are not limited to, a server, a mainframe computer, a personal computer, a mobile phone, a smart phone, a tablet computer, a laptop computer, a handheld computer, a wearable computer, a gaming console, and the like. As depicted, the appliance manager 140 includes a processor 145, an input device 150, an output device 155, a memory 160, an appliance control module 165, and a network interface 170.”) [The server used as the appliance manager 140, the location server 125, or the registry 130 reads on “a server”.]
the plurality of remote control terminals each includes a position detecting circuitry, a travel speed acquiring circuitry, a terminal memory to store information indicating a position of a building where the air conditioner is installed, a terminal controlling circuitry, and a terminal communicating circuitry, the position detecting circuitry detects a current position of a remote control terminal including the position detecting circuitry, the travel speed acquiring circuitry measures a speed of travel of a remote control terminal including the travel speed acquiring circuitry, (Hunt: [0012] “In some embodiments, each travel scenario includes a location registered with a registered user of the at least one registered user. In such embodiments, the appliance is associated with the registered location. In certain embodiments, the appliance controls a plurality of zones. In such embodiments, controlling an appliance setting based on an identity of a registered user includes controlling the appliance setting for a zone associated with the registered user.”; [0045] “The user devices 105 generate user position data for the at least one registered user, the user position data indicating user movement 110.”; [0048] “In one embodiment, the location server 125 is a location information server (LIS) managed by a mobile communication network operator. The registry 130 may maintain lists of registered users and smart appliances 115 (or optionally smart locations 120) associated with each registered user.”; [0066] “For example, the user position module 205 may access a list of registered users associated with one or more smart appliances 115 that is stored in the registry 130. In one embodiment, each registered user on the list of registered users grants the user position module 205 permission to track his or her position data.”; [0067] “In other embodiments, a user device 105 (e.g., mobile communication device, wearable computer, or other electronic device belonging to a registered user) transmits position data, or position updates, to the user position module 205 at regular intervals. In further embodiments, a registered user may transmit its user position data to an intermediary, such as an application server, a location server 125, or the like, wherein the intermediary forwards the user position data to the user position module 205.”; [0068] “In one embodiment, the user position module 205 determines user movement 110 for each registered user based on the monitored user position data. The user movement 110 may include a travel vector and/or a travel path. A travel vector may include a speed at which the registered users traveling as well as a direction/orientation of travel.”) [The process by the user device 105 generating the user position data reads on “a position detecting circuitry”. The process by the user device 105 generating the user movement 110, including the traveling speed, reads on “a travel speed acquiring circuitry”. The location server 125 and the registry 130 read on “a terminal memory to store information …”, and the location information and the smart appliance information associating the smart appliance with the registered location read on “a position of a building where the air conditioner is installed”. The computing process of the user devices 125 reads on “terminal controlling circuitry”, and the mobile communication process of the user devices 105 reads on “a terminal communicating circuitry”. Determining the travel vector based on the monitored user position data reads on “measures a speed of travel …”.]
the terminal communicating circuitry transmits, to the server, information indicating the time required that is calculated by the terminal controlling circuitry of a remote control terminal including the terminal communicating circuitry, (Hunt: [0049] “The appliance manager 140, in one embodiment, controls a setting of a smart appliance 115 in response to user movement 110 of a registered user matching a predefined travel scenario. As used herein, a “registered user” refers to a user of a smart appliance 115 registered with the appliance manager 140. In one embodiment, a user registers directly with the appliance manager 140. In other embodiments, the user may register with the appliance manager 140 indirectly, such as via a web browser, an application server, and the like.”; [0126] “Here, the appliance control module 165 may set the refrigerator 355 to operate in a “normal” mode in response to detecting the first travel scenario 360. In a further embodiment, the appliance control module 165 may just the operating mode of the refrigerator 355 and sufficient time so that refrigerator 355 is operating in normal temperatures when the users 315-320 arrive at the vacation home 310.”) [The sufficient time for the arrival is provided by the first travel scenario 360, which reads on “the time required”.]
the server includes a server memory to store a database that associates the air conditioner with the user of each of the plurality of remote control terminals, (Hunt: [0066] “In some embodiments, the user position module 205 accesses a list of registered users (e.g., stored in memory 160) and receives (or retrieves) user position data for each registered user on the list. For example, the user position module 205 may access a list of registered users associated with one or more smart appliances 115 that is stored in the registry 130. In one embodiment, each registered user on the list of registered users grants the user position module 205 permission to track his or her position data.”; [0067] “In certain embodiments, the user position module 205 retrieves the user position data by querying a network entity, such as the location server 125, for user position data for each registered user on the list. In other embodiments, a user device 105 (e.g., mobile communication device, wearable computer, or other electronic device belonging to a registered user) transmits position data, or position updates, to the user position module 205 at regular intervals.”; [0080] “In some embodiments, the appliance setting module 215 identifies one or more locations corresponding to the travel scenario, wherein each of the one or more locations includes at least one smart appliance. In one embodiment, the appliance setting module 215 receives, from the scenario module 210, the location(s) corresponding to the travel location. In another embodiment, the appliance setting module 215 looks up the corresponding location(s) using a table, database, or other data structure stored in the memory 160.”) [The table, database or other data structure reads on “a database”, and determining the smart appliance at the location that the user is travelling to reads on “associates …”.]
a server controlling circuitry to determine that a part of a plurality of users indicated by information included in the database has gone out when the part of the users has gone out of the building, and (Hunt: [0129] “In certain embodiments, the first HVAC 335 is a multi-zone appliance affecting temperatures at one or more rooms (zones) used exclusively by the third user 325 (such as a bedroom belonging to the third user 325). When the third user 325 leaves the primary residence 305 (heading for the vacation home 310), the appliance control module 165 may identify the one or more rooms (zones) associated exclusively with the third user 325. Further, the appliance control module 165 may control the first HVAC 325 to stop heating/cooling the one or more rooms used exclusively by the third user 325 because the third user 325 has left the primary residence 305.”) [The third user that leaves the primary residence reads on “a part of a plurality of users … has gone out …”.]
when the time required for the user who is out is less than a predetermined time, the server transmits the command for changing air conditioning setting for raising the target indoor temperature to the air conditioner at the time of cooling, and (Hunt: [0015] “The computer program product for controlling an appliance setting based on user position includes a computer readable storage medium that stores code executable by a processor, the executable code including code to perform: monitoring user position data for at least one registered user, identifying a travel scenario based on the user position data, and controlling an appliance setting based on an identity of a registered user corresponding to the travel scenario.”; [0042] “In another example, unused rooms with in-house may be left colder (or warmer) than rooms expected to be in use, where expected usage of the room is based on which users are traveling to the location including the smart appliance.”; [0126] “Here, the appliance control module 165 may set the refrigerator 355 to operate in a “normal” mode in response to detecting the first travel scenario 360. In a further embodiment, the appliance control module 165 may just the operating mode of the refrigerator 355 and sufficient time so that refrigerator 355 is operating in normal temperatures when the users 315-320 arrive at the vacation home 310.”) [Upon the user leaving, setting the room to be warmer reads on “raising the target indoor temperature”, and upon the user leaving, setting the room to be warmer, until the time when identifying the travel scenario based on the user position reads on “is less than a predetermined time”.]
transmits the command for changing air conditioning setting for lowering the target indoor temperature to the air conditioner at the time of heating … (Hunt: [0042] “In another example, unused rooms with in-house may be left colder (or warmer) than rooms expected to be in use, where expected usage of the room is based on which users are traveling to the location including the smart appliance.”) [Upon the user leaving, setting the room to be colder reads on “lowering the target indoor temperature”.]

Hunt does not explicitly teach: wherein the air conditioner includes an outdoor unit including a temperature sensor to detect temperature of outside air, the terminal controlling circuitry calculates a time required for a user of a remote control terminal including the terminal controlling circuitry to arrive at the building from outside the building on the basis of information obtained from the position detecting circuitry, the travel speed acquiring circuitry, and the terminal memory of the remote control terminal including the terminal controlling circuitry, a server communicating circuitry to transmit, to the air conditioner, a command for changing air conditioning setting that reduces a difference between the temperature detected by the temperature sensor and a target indoor temperature when the server controlling circuitry determines that the part of the users has gone out, and transmits the command for changing air conditioning setting for lowering the target indoor temperature to the air conditioner at the time of heating such that the difference between the target indoor temperature and the temperature of the outside air falls within a predetermined range.
Nakashima teaches:
wherein the air conditioner includes an outdoor unit including a temperature sensor to detect temperature of outside air, (Nakashima: [0038] “Equipment management system 1 may be further equipped with indoor temperature sensor 4 that measures indoor temperature (i.e., temperature inside indoor space 6). Besides, equipment management system 1 may be equipped with outdoor temperature sensor 5 that measures outdoor temperature (i.e., temperature in outdoor space 7). Outdoor temperature refers to ambient temperature.”; [0046] “Condition acquiring unit 31 acquires an indoor temperature in indoor space 6 and an outdoor temperature in outdoor space 7 in the following manner for example.”) [The outdoor temperature sensor 5 reads on “an outdoor unit including a temperature sensor to detect temperature of outside air”.]
the terminal controlling circuitry calculates a time required for a user of a remote control terminal including the terminal controlling circuitry to arrive at the building from outside the building on the basis of information obtained from the position detecting circuitry, the travel speed acquiring circuitry, and the terminal memory of the remote control terminal including the terminal controlling circuitry, (Nakashima: [0071] Next, a description is made of an example of determining time of starting operation by control terminal 3 using positional information of mobile communication device 9 using FIG. 8. FIG. 8 is a flowchart illustrating an example of operation of the operating condition determination unit according to the embodiment. Control terminal 3 calculates a moving speed of mobile communication device 9 to predict arrival time of a user. Hereinafter, details are described.”) [The predicted arrival time reads on “a time required for a user … to arrive at the building …”.]
transmits the command for changing air conditioning setting for lowering the target indoor temperature to the air conditioner at the time of heating such that the difference between the target indoor temperature and the temperature of the outside air falls within a predetermined range. (Nakashima: [0036] “Air-conditioning system 22 may be a cooling device that only cools the air inside indoor space 6 …”; [0065] “Besides, condition acquiring unit 31 may be configured to be able to change the given distance set in advance based on the difference between a target indoor temperature and a temperature in outdoor space 7 acquired. For a large difference (e.g., 5° C. or higher), the given distance set in advance is increased. For a small difference (e.g., lower than 5° C.), the given distance set in advance is decreased. To sum up, the given distance set in advance is dynamically increased or decreased in response to the difference between a target indoor temperature and a temperature in outdoor space 7. Herewith, for a large difference in temperature for example, time of a user returning to indoor space 6 can be known at an early stage by extending the given distance, which provides adequate time for conditioning the environment in the indoor space. This allows time for combining different types of indoor environment control devices 2, thereby conditioning the air environment in indoor space 6 while suppressing energy loss.”; [0070] “Such a configuration eliminates the need for setting home-return time with a timer for example in advance, and indoor environment control device 2 can be activated if the user is supposed to soon return home.”; Claim 7 “The equipment management system of claim 6, wherein the condition acquiring unit increases the given distance when a difference between the target indoor temperature and the outdoor space temperature is greater than a threshold.”; Claim 8 “The equipment management system of claim 6, wherein the condition acquiring unit decreases the given distance when a difference between the target indoor temperature and the outdoor space temperature is less than a threshold.”) [The activating of the environment control device based on the given distance set in response to the difference between the target indoor temperature and the temperature in outdoor space reads on “the command … such that the difference between the target indoor temperature and the temperature of the outside air falls within a predetermined range …”. The threshold reads on “a predetermined range”. The air-conditioning system that only cools getting activated reads on “for lowering the target indoor temperature”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hunt and Nakashima before them, to modify temperature settings based on the travel scenario or user movement information to incorporate temperature settings based on predicted arrival time of the user.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve more accurately activating environment control device for the user when the user arrives (Nakashima: [0070] “Such a configuration eliminates the need for setting home-return time with a timer for example in advance, and indoor environment control device 2 can be activated if the user is supposed to soon return home.”)

Hunt and Nakashima do not explicitly teach: a server communicating circuitry to transmit, to the air conditioner, a command for changing air conditioning setting that reduces a difference between the temperature detected by the temperature sensor and a target indoor temperature when the server controlling circuitry determines that the part of the users has gone out,
Chan teaches:
a server communicating circuitry to transmit, to the air conditioner, a command for changing air conditioning setting that reduces a difference between the temperature detected by the temperature sensor and a target indoor temperature when the server controlling circuitry determines that the part of the users has gone out. (Chan: Abstract “The method uses the user's arrival time to estimate the setback temperature, which is the indoor temperature of a monitored space maintained during unattended time periods.”; [0005] “A residing guest (“user”) at a hotel contributes to energy consumption in the use of a rented room through two primary utility sources: Heating, Ventilating and Air-Conditioning system (“HVAC”) and heated water. In conventional HVAC systems, the temperature within a rented room is raised or lowered at multiple operating levels. The indoor temperature is typically maintained at three different levels. The setpoint level is often selected by the user when the rented room is attended. The comfort level is maintained at a few degrees from the setpoint temperature for energy conservation when the rented room is unoccupied while allowing speedy resume to the setpoint level. The free level is used for maximal energy conservation of an unrented room.”; Claim 18 “said attribute of said monitored space is indoor temperature; said environmental attribute means includes a temperature sensor, and at least one of a heating unit, an air conditioning unit and a ventilating unit”) [The indoor temperature reads on “the temperature detected by the temperature sensor”, and the selected setpoint level by the user reads on “a target indoor temperature”. The comfort level setback temperature being closer to the setpoint level of the user, as opposed to the free level setback temperature, and using the comfort level when user is not in the room reads on “reduces a difference …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hunt, Nakashima and Chan before them, to modify temperature settings based on the travel scenario or user movement information of the user leaving to incorporate setback temperature settings that is closer to the setpoint temperature of the user.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve avoiding damage to the HVAC system from short cycling due to setback temperature settings that is farther to the setpoint temperature of the user (Chan: [0006] “Common problem of the comfort level often being the setback temperature either too far away from the setpoint temperature to provide satisfactory comfort when someone returns to the unoccupied monitored space, or too close to the setpoint temperature to achieve adequate energy savings. Indoor temperature at comfort level requires a drive time to be resumed to setpoint temperature; the corresponding estimated minimal required drive time is therefore overly inaccurate. The “Short Cycling” phenomenon may result from insufficient operating times, leading to overshooting the user's setpoint temperature and unbounded up/down temperature cycles within a given time period. The result is unavoidable damage to the HVAC system and shortening of the general operative life span.”).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt, in view of Nakashima’, further in view of Chan, further in view of DEVENISH et al. (US 2015/0267935 A1), hereinafter ‘Devenish’.

Regarding claim 3, Hunt, Nakashima and Chan teach all the features of claim 2.
Hunt, Nakashima and Chan do not explicitly teach: wherein the server notifies the user who is in the building that a change of the air conditioning setting is started when the command for changing the air conditioning setting is transmitted to the air conditioner.
Devenish teaches:
wherein the server notifies the user who is in the building that a change of the air conditioning setting is started when the command for changing the air conditioning setting is transmitted to the air conditioner. (Devenish: figure 2; [0028] “In step 210, a computing device (e.g., energy usage system 605 of FIG. 6) can detect a change (e.g., a temporary change in setpoint temperature input by a user) in a setpoint schedule based on setpoint data from a client computing device (e.g., client devices 602 of FIG. 6).”; [0034] “In step 230, the computing device can generate a notification including an indication that the change in the setpoint schedule decreases energy consumption for the corresponding utility customer.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hunt, Nakashima, Chan and Devenish before them, to modify temperature settings based on the travel scenario or user movement information of the user to incorporate user notification to indicate energy consumption related information as a result of the change in setpoint temperature.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve encouraging the user in saving energy by providing energy consumption related information and setpoint suggestions to the user (Devenish: [0017] “There is no conventional approach in curing the above-noted drawbacks for saving energy efficient setpoints other than resources that provide general suggestions about what setpoints are optimal and estimated cost saving based on changing setpoints. In this respect, the subject technology allows for a means to encourage individuals to adopt more conservative energy consumption practices.”).

Regarding claim 4, Hunt, Nakashima, Chan and Devenish teach all the features of claims 2-3.
Devenish further teaches:
wherein the air conditioner cancels the change of the air conditioning setting when the user who is in the building performs an operation related to the air conditioning setting in a case where the change of the air conditioning setting is performed. (Devenish: figure 2; [0047] “In step 260, the computing device can receive an input based at least in part on the prompt. The input may include a selection of at least one of the one or more options. For example, the prompt may ask the user whether to save (or store) the current setpoint by selecting "NO" or "SAVE," for example”) [Not saving or storing the current setpoint reads on “cancels the change …” and “a case where the change … is performed”. The selecting reads on “an operation related to the air conditioning setting”]
The motivation to combine Hunt, Nakashima, Chan and Devenish, which teach the features of the present claim, as submitted in claim 3, is incorporated herein.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116